DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/22 has been entered. 

Response to Amendment
The Amendment filed April 4th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to independent claims 1 and 11 have overcome each and every rejection previously set forth in the Final Office Action mailed January 27th, 2022.

Response to Arguments
Applicant’s Remarks on Page 7-8, filed April 4th 2022, with respect to “Response to Claim Rejections Under 35 U.S.C. § 103” have been fully considered and are persuasive. Examiner agrees that the amendments and arguments presented for amended, independent claims 1 and 11 overcome the prior art of record and also render moot rejections for the associated dependent claims. Therefore, the previous rejections under 35 USC § 103 set forth in the Final Office Action mailed January 27th 2022, have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement for allowance:
Farris (US 20160033966; hereinafter Farris, already of record) in view of Zini et al. (US 8,948,914 hereinafter Zini, already of record) as previously applied to amended claims 1 and 11 does not disclose or teach the use of a service center to remove equipment from an autonomous vehicle and have it cleaned at the service center. By amending independent claims 1 and 11 to include the limitation which requires the unloading and cleaning of equipment at the service center, the applicant has overcome the rejection of record and has placed this application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/5/2022